Citation Nr: 0731226	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by a sore throat and coughing up blood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The Board remanded this appeal 
in October 2006 for additional development; it has reviewed 
the expanded record and concludes that this appeal is now 
ready for a decision.

The veteran requested that his appeal be advanced on the 
docket; his request was denied, and he was informed of the 
Board's decision in a July 2005 letter.  


FINDING OF FACT

The competent evidence does not demonstrate that the veteran 
has a disability manifested by a sore throat and coughing up 
blood that manifested during active service or is otherwise 
related to such service.


CONCLUSION OF LAW

A disability manifested by a sore throat and coughing up 
blood was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in December 2002 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The December 2002 letter was sent to the veteran prior to the 
April 2003 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A February 2007 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well private treatment records submitted by 
the veteran.  The veteran indicated that he received 
treatment for his claimed disability at VA facilities in 
Fayetteville, Arkansas, Houston, Texas, Los Angeles County, 
California, and Orange County, California.  Records from VA 
medical facilities in Fayetteville, Arkansas, Oklahoma City, 
Oklahoma, Loma Linda, California, and Houston, Texas are of 
record, as is a negative reply from the Los Angeles VA 
Medical Center (MC).  Attempts were made to obtain records 
from the VA medical facilities located in Orange County, 
California; however, a February 2007 letter is associated 
with the claims folder indicating that no records were found 
for the veteran.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Board remanded this appeal in October 2006, in part, to 
afford the veteran a VA examination.  However, he failed to 
appear for his examination scheduled for April 2007.  Records 
indicate that notification of the appointment was sent to the 
veteran's current address at that time.  The veteran did not 
provide any reason for his failure to report for his 
scheduled examination, nor has he contacted VA since the 
examination was scheduled to explain why he did not attend.

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  The notice of the 
consequences of failure to report for examination as set 
forth in the May 2007 supplemental statement of the case is 
sufficient to invoke 38 C.F.R. § 3.655 without violating the 
safeguard against unfair prejudice set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  38 C.F.R. § 3.655 (2007) 
(when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record).  As the 
veteran has not contacted VA with regards to his original 
compensation claim, except through argument presented by his 
representative, since the Board's October 2006 Remand, no 
further action by VA to attempt to develop the claim is 
warranted.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he has a current disability 
manifested by a sore throat and occasional coughing up of 
blood that is related to his active duty service.  In a March 
2003 letter, he indicated that his medical records show he 
has Barrett's esophagus, and that doctors informed him it was 
caused by years of gas from his stomach burning up his 
esophagus.  The veteran also states in multiple letters to 
the RO that his service medical records clearly show that he 
presented for complaints of a sore throat and coughing up 
blood while in service.

A review of the veteran's service medical records reflects 
that he was evaluated in April 1968 for complaints of any 
unidentified nature.  The examiner noted that an X-ray showed 
an ulcer in the veteran's stomach.  In August 1968, the 
veteran presented for complaints of abdominal pain, and the 
examiner noted a nine month history of epigastric pain.  The 
examiner indicated that he reviewed the April 1968 upper 
gastrointestinal series (UGI), which showed a deformed bulb, 
but no active crater.  It was noted that the veteran reported 
traces of blood in his vomit.  A diagnosis of "probably 
active peptic ulcer disease" was noted.  The next day, the 
veteran presented for complaints of fever, general malaise, a 
sore throat, and epigastric pain.  This examiner also noted 
the April 1968 UGI, and confirmed the previous findings of a 
deformed duodenal bulb with no active ulceration.  Diagnoses 
of acute pharyngitis, probably strep throat, and peptic ulcer 
disease were provided.  The veteran reported vomiting blood 
two days later, and was then admitted to the hospital.  The 
veteran's February 1970 separation examination notes no 
gastrointestinal or gastroesophageal abnormalities, nor any 
throat abnormalities.  Thus, a chronic peptic disease is not 
shown from the veteran's service records.  Additionally, 
there is no evidence of a chronic peptic disease, including 
ulcers, within one year of service separation.  Thus, 
presumptive service connection is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).

Post-service separation, in August 1993, the veteran had 
another UGI at the Loma-Linda VA Medical Center.  The 
radiologist noted a history of peptic ulcer disease with 
persistent epigastric pain.  Findings revealed an otherwise 
normal esophagus, with the exception of a small sliding 
hiatal hernia with minimal gastroesophageal reflux and a 
duodenal bulb with lack of tone and marked deformity.  The 
diagnoses noted were a small sliding hiatal hernia with mild 
gastroesophageal reflux and a deformed duodenal bulb 
consistent with chronic peptic ulcer disease.  The 
radiologist opined that the possibility of recent 
reactivation of peptic ulcer disease was difficult to exclude 
on the basis of this exam alone.  A September 1993 VA 
treatment record notes a history of alcoholism and ulcers; 
the diagnosis provided is alcoholic gastritis.  The veteran 
underwent an endoscopic procedure approximately one year 
later, and the results of that procedure revealed a 
completely healed duodenal ulcer of the duodenal bulb.  

The last mention of any duodenal bulb deformity or ulceration 
is the August 1993 UGI study.  More recent medical evidence 
is absent any evidence of a current peptic disease.  Thus, 
service connection cannot be granted for peptic disease as 
there is no evidence of a chronic disease.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  However, the 
veteran's current medical records show that he has been 
diagnosed as having Barrett's esophagus, acute gastritis, a 
hiatus hernia, and yeast esophagitis.  See October 2003 
esophagus biopsy report; see also October 2004 Lindsay 
Municipal Hospital treatment report.

The Board observes that it is prohibited from exercising its 
own independent judgment to resolve medical questions  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
although the competent evidence demonstrates that the veteran 
has had chronic gastroesophageal problems since 1993, the 
Board may not infer from such evidence that his current 
chronic diseases, including Barrett's esophagus, hiatus 
hernia, and yeast esophagitis, are related to his in-service 
peptic disease.  Id.  However, service connection may be 
granted if the competent evidence demonstrates that any of 
the these diseases is related to the veteran's active 
service, including his in-service diagnosis of peptic 
disease.  38 C.F.R. § 3.303(d).

As discussed above, the Board remanded this appeal in October 
2006 as there was insufficient medical evidence regarding the 
issue of whether any of the veteran's current 
gastroesophageal problems, including Barrett's esophagus, 
hiatus hernia, gastritis, and yeast esophagitis, were related 
to his in-service complaints and/or diagnosis of peptic 
disease.  Unfortunately, the veteran failed to report for his 
scheduled VA examination and the Board is left with no 
competent evidence tending to establish that his in-service 
peptic disease resulted in his current sore throat and 
coughing up blood or Barrett's esophagus, hiatus hernia, 
gastritis, or yeast esophagitis.  Unfortunately, the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The Board considered whether to afford the veteran the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  
However, as there is no competent evidence indicating a 
relationship between any current disability manifested by a 
sore throat and coughing up blood and any in-service 
complaints or treatment for peptic disease, a preponderance 
of the evidence is against the veteran's claim and the 
benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As such, the veteran's 
claim must be denied.


CONTINUED ON NEXT PAGE...

ORDER

Entitlement to service connection for a disability manifested 
by a sore throat and coughing up blood is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


